

115 HRES 369 IH: Recognizing May 29, 2017, as “National 529 Day”.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 369IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Wittman submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONRecognizing May 29, 2017, as National 529 Day.
	
 Whereas the United States is committed to competing in the global economy and providing all students with the education and skills that will enable them to compete successfully;
 Whereas it is in the best interest of our Nation’s employers to ensure a well-educated workforce; Whereas post-secondary education at colleges, graduate schools, vocational schools and technical institutions is an investment in one’s future which opens doors to better jobs and higher earnings;
 Whereas saving in advance for higher education can help Americans reach their personal and professional goals and avoid student loan debt;
 Whereas 529 savings plans allow families to dedicate funds towards their own education or the education of a loved one in an account that will grow tax free for future use toward qualified higher education expenses; and
 Whereas National 529 Day is an opportunity for all Americans to learn about and begin saving to achieve their higher education needs: Now, therefore, be it
	
 That the House of Representatives hereby recognizes National 529 Day and the opportunities that 529 savings plans provide American families to save for education. 